Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Reeder (Pat.9995502) in view of Chambers (Pat.7659813).
Regarding Claim 1, Reeder disclose an HVAC system, comprising:
  an HVAC unit (Fig. 1, # 110);
  a data source in communication with the HVAC unit, local to the HVAC unit ((12) Fig. 1, where a system 100 that may be configured to monitor enthalpy data for a HVAC unit. The system 100 may include a network 105, a monitor control unit 110, a thermostat 120, HVAC components 122, sensors 124, one or more mobile devices 140, 150, and a thermostat application server 160); 
a cloud server in communication with the data source:
  an analytic system remote from said cloud server, said analytic system including a data collector for collecting HVAC unit data ((37), where the sensors 124 may include temperature sensors that collect data from the HVAC components 122 to determine if they are performing abnormally based on the set point 900 may include measured performance data 910, historical performance data 920, and a performance analysis 930. The measured performance data 910 can include a performance assessment based on data collected by sensors associated with a HVAC system (e.g., a performance efficiency score), values that indicate present conditions at or near a property where the HVAC system is located).
Reeder does not disclose health scorecard report.
Chambers disclose health scorecard report (Col. 12, lines 14-18, where performance asset optimization center 210 may provide a user interface 542 that is configured to provide an asset efficiency scorecard, which may include data related to asset efficiency gains and losses).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide scorecard as taught by Chambers in the Reeder in order to more efficiently keep the track faults in the system.

Regarding Claim 3, Reeder disclose the system of claim 1, wherein an action is taken in response to the report generated (Col. 17, lines 4-15, where Fig. 9, the interface 900 may include measured performance data 910, historical performance data 920, and a performance analysis 930).

2 is rejected under 35 U.S.C. 103 as being unpatentable over Reeder (Pat.9995502) in view of Chambers (Pat.7659813), as applied to the claim 1,  and further in view of Denton (US Pub.20160370799).
Regarding Claim 2, Reeder in view of Chambers disclose the system of claim 1, but does not disclose the analytics engine provides a score based on weighted data received from the cloud server.
Denton disclose analytics engine provides a score based on weighted data (para [0013], where data analysis module includes memory having executable instructions that further cause the processor to identify, within the selected plurality of datasets, each unique set of optimization parameters…a weighted total sum of the optimization parameters; determine a z-score for each set of weighted total sums of the optimization parameters) received from the cloud server (Fig. 1A, para [0034], [0039], where server 12 communicably coupled to a plurality of HVAC systems 16…and to response by sending information regarding the fault reported by the server 12).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide score based on weighted data as taught by Denton in the Reeder in order to more accurately and easily analyzing the faults occurrence in the system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALERIA KNOX whose telephone number is (571)270-5971. The examiner can normally be reached M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)2722302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KALERIA KNOX/
Examiner, Art Unit 2857

/REGIS J BETSCH/Primary Examiner, Art Unit 2857